


Exhibit 10.12


THE DUN & BRADSTREET CAREER TRANSITION PLAN
(As amended and restated effective January 1, 2014)


The Dun & Bradstreet Corporation (the "Company") wishes to define those
circumstances under which it will provide assistance to an Eligible Employee in
the event of his or her Eligible Termination (as such terms are defined herein).
Accordingly, the Company maintains The Dun & Bradstreet Career Transition Plan
(the "Plan"). The Plan is hereby amended and restated effective January 1, 2014.
DEFINITIONS
1.1    "Base Salary" shall mean an employee's annualized base salary, excluding
the following items: (a) overtime, (b) bonuses and commissions, whether fixed or
variable payments, (c) employer contributions to or benefits under any employee
benefit plan or deferred compensation arrangement, (d) any special or one-time
payments, including without limitation, automobile or relocation allowances, and
(e) other accrued benefits, including without limitation, vacation.
1.2    “Board” shall mean the Board of Directors of the Company.
1.3    “C&BC Reviewed Employees” shall mean those employees or team members
whose compensation is directly reviewed and approved by the Compensation &
Benefits Committee, whether such action is required by Charter of, or undertaken
at the request of, the Compensation & Benefits Committee.
1.4    "Cause" shall mean (a) willful malfeasance or willful misconduct by the
Eligible Employee in connection with his or her employment, (b) continuing
failure of the Eligible Employee to perform such duties as are requested by any
employee to whom the Eligible Employee reports or the Participating Company's
board of directors, (c) failure by the Eligible Employee to observe material
policies of the Participating Company applicable to the Eligible Employee or (d)
the commission by an Eligible Employee of (i) any felony or (ii) any misdemeanor
involving moral turpitude under applicable law.
1.5    "Compensation & Benefits Committee" shall mean the Compensation &
Benefits Committee of the Board.
1.6    "Eligible Employee" shall mean a full‑time salaried employee or regular
part‑time salaried employee of any Participating Company who is on the United
States payroll of a Participating Company as of the date of Eligible Termination
other than an employee who is otherwise eligible for severance benefits pursuant
to an employment agreement or other individual agreement with any Participating
Company.
1.7    "Eligible Termination" shall mean a “separation from service” as defined
in Treasury Regulation Section 1.409A-1(h) that is (a) an involuntary
termination of employment with a Participating Company by reason of a reduction
in force program, job elimination or unsatisfactory performance in the execution
of an Eligible Employee's duties or (b) a resignation for Good Reason that is
mutually agreed to in writing by the Participating Company and the Eligible
Employee. Notwithstanding the foregoing, an Eligible Termination shall not
include (w) a unilateral resignation, (x) a termination by a Participating
Company for Cause, (y) a termination as a result of a sale (whether in whole or
in part, of stock or assets), an elimination or reduction of any operations in




--------------------------------------------------------------------------------




connection with the purchase of comparable operations from a third-party vendor
(including an outsourcing), a merger or other combination, spin-off,
reorganization or liquidation, dissolution or other winding up or other similar
transaction involving a Participating Company, in any case, where an offer of
employment at a Comparable Base Salary (as defined herein) is made to the
Eligible Employee by the purchaser, acquirer or successor or surviving entity
(including a third-party vendor) concurrently with his or her termination, or
(z) any termination where an offer of employment with a Participating Company at
a Comparable Base Salary is made to the Eligible Employee concurrently with his
or her termination. An offer of employment shall be deemed to be a "Comparable
Base Salary" if it is not less than the Eligible Employee's Base Salary at the
time of his or her Eligible Termination. For purposes of this Section 1.6, an
Eligible Employee shall be treated as receiving an offer of employment at a
Comparable Base Salary if the Plan Administration Committee in good faith
determines that the Eligible Employee would have received such an offer but for
the Eligible Employee's failure to diligently apply for such employment.
1.8    “Good Reason” shall mean the occurrence of any of the following:
(a)    A material diminution in the Eligible Employee’s base salary in effect
immediately prior to the Eligible Termination;
(b)    A material diminution in the Eligible Employee’s authority, duties, or
responsibilities in effect immediately prior to the Eligible Termination;
(c)    The relocation of the Company’s offices at which the Eligible Employee is
principally employed immediately prior to the effective date of the Eligible
Termination to a location more than fifty miles (or such longer distance that is
the minimum permissible distance under the circumstances for purposes of the
involuntary separation from service standards under the Treasury Regulations or
other guidance under Code Section 409A) from such location, except for required
travel on the Company’s business to an extent substantially consistent with the
Eligible Employee’s business travel obligations prior to the effective date of
the Eligible Termination; provided, however, that a relocation of the Company's
offices at which the Eligible Employee is principally employed immediately prior
to the effective date of the Eligible Termination to New York City shall not
constitute “Good Reason”; or
(d)    A material breach by the Participating Company of the agreement, if any,
under which the Eligible Employee provides services.
The conditions described in paragraphs (a) - (d) above shall not constitute Good
Reason unless the Eligible Employee provides notice to the Participating Company
of the existence of the event or circumstances constituting Good Reason
specified in any of the preceding clauses within 90 days of the initial
existence of such event or circumstances, upon the notice of which the
Participating Company shall have 60 days during which to cure such event or
circumstances. If an Eligible Employee initiates the termination of the Eligible
Employee’s employment for Good Reason, the actual termination of employment must
occur within thirty (30) days after expiration of the cure period. An Eligible
Employee’s failure to timely give notice of the occurrence of a specific event
that would otherwise constitute Good Reason will not constitute a waiver of the
Eligible Employee’s right to give notice of any new subsequent event that would
constitute Good Reason that occurs after such prior event (regardless of whether
the new subsequent event is of the same or different nature as the preceding
event). An Eligible Employee’s continued employment, through the thirtieth
(30th) day following expiration of the cure period, shall not constitute consent
to, or a waiver of




--------------------------------------------------------------------------------




rights with respect to, the event or circumstances constituting Good Reason to
which such cure period applies.


1.9    "Named Fiduciaries" shall be the Compensation & Benefits Committee and
the Plan Administration Committee.
1.10    "Participating Company" shall mean the Company or any other affiliated
entity more than fifty percent (50%) of the voting interests of which are owned,
directly or indirectly, by the Company and which has elected to participate in
the Plan by action of its board of directors.
1.11    "Plan Administration Committee" shall mean the Plan Administration
Committee appointed by the Board or by the Compensation & Benefits Committee.
1.12    "Plan Benefits Committee" shall mean the Plan Benefits Committee
appointed by the Board or by the Compensation & Benefits Committee.
1.13    "Retirement Benefits" shall mean retirement or pension benefits an
Eligible Employee is entitled to receive from a Participating Company or any
other entity, including without limitation benefits under the Federal Social
Security Act and retirement or pension benefits under any plan sponsored by a
Participating Company or any other entity, whether or not intended to meet the
requirements of Section 401(a) of the Internal Revenue Code of 1986, as amended.
1.14    "Salary" shall mean an Eligible Employee's Base Salary at the time his
or her employment terminates.
1.15    "Severance and Release Agreement" shall mean an agreement, in a form to
be approved by the Company, signed by the Eligible Employee prior to the
Eligible Employee becoming entitled to any benefits pursuant to this Plan. The
form of Severance and Release Agreement shall include a general release of
claims which will be as inclusive as the release included in the form attached
hereto as Exhibit 1. Notwithstanding the foregoing, a Participating Company may,
by action of its Chief Human Resources Officer (“CHRO”) or General Counsel,
modify the form of Severance and Release Agreement to be signed by any Eligible
Employee.
1.16    "Specified Key Employee” shall mean an Eligible Employee who, at the
time of his or her Eligible Termination is a “specified employee” as defined in
Code Section 409A(a)(2)(B)(i). Specified Key Employees will be identified by the
Company according to procedures adopted by the Board or the Compensation &
Benefits Committee applicable to all plans and agreements sponsored by the
Company that are subject to Code Section 409A.
1.17    "Years of Service" shall mean one‑twelfth (1/12th) of an Eligible
Employee's total number of full months of regular employment (whether full‑time
or part‑time) with a Participating Company (beginning with his or her initial
date of hire). Years of Service will be reduced by any period of regular
employment for which an Eligible Employee was previously paid severance under
the Plan.
    




--------------------------------------------------------------------------------




SECTION 2
SEVERANCE BENEFITS
2.1    Subject to the provisions and requirements of this Section 2, in the
event of an Eligible Termination, an Eligible Employee shall become eligible to
receive from the Participating Company the benefits set forth on Schedule A
hereto, as applicable.
2.2    The grant of benefits pursuant to Section 2.1 hereof is conditioned upon
an Eligible Employee’s (a) signing a Severance and Release Agreement and the
expiration of any revocation period set forth therein and (b) relinquishment of
any right to benefits under the Dun & Bradstreet Executive Transition Plan. The
Company shall deliver the Severance and Release Agreement to the Eligible
Employee within ten (10) days of an Eligible Termination. No payments of
severance benefits pursuant to Section 2.1 shall be made prior to the date that
both (i) the Eligible Employee has delivered an original, signed Severance and
Release Agreement to the Company and (ii) the revocability period (if any) has
elapsed; provided however, that any payments that would otherwise have been made
prior to such date but for the fact that Eligible Employee had not yet delivered
an original, signed Severance and Release Agreement (or the revocability period
had not yet elapsed) shall be made as soon as administratively practicable but
not later than the seventy-fourth (74th) day following the date of the Eligible
Termination. If an Eligible Employee does not deliver an original, signed
Severance and Release Agreement to the Company within forty-five (45) business
days after receipt of the same from the Company, (i) the Eligible Employee shall
have no rights to severance benefits pursuant to Section 2.1, and (ii) the
Company shall have no obligation to pay or provide to the Eligible Employee any
such severance benefits.
2.3    Notwithstanding any other provision contained herein, and except with
respect to the C&BC Reviewed Employees, the CHRO of the Company may, at any
time, take such action as such officer deems appropriate (upon consultation with
the General Counsel of the Company and only with the prior approval of the Chief
Executive Officer of the Company) to reduce or increase by any amount the
benefits otherwise payable to an Eligible Employee pursuant to the applicable
Schedule or otherwise modify the terms and conditions applicable to an Eligible
Employee under this Plan. In the event the position of CHRO is vacant, the Chief
Executive Officer shall, upon consultation with the General Counsel, have the
authority to take those actions granted to the CHRO in the immediately preceding
sentence. Benefits granted hereunder may not exceed an amount nor be paid over a
period which would cause the Plan to be other than a “welfare benefit plan”
under Section 3(1) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”).” For purposes of clarification, no change shall be made to
the benefits payable to the C&BC Reviewed Employees without the express approval
of the Compensation & Benefits Committee.
2.4    In the event a Participating Company, in its sole discretion, grants an
Eligible Employee a period of inactive employee status, then, in such event, any
amounts paid to such Eligible Employee during any such period shall offset the
benefits payable under this Plan. For this purpose, a period of inactive
employee status shall mean the period beginning on the date such status
commences (of which the Eligible Employee shall be notified) and ending on the
date of such Eligible Employee's termination of employment.
2.5    Any payment that does not qualify as a short-term deferral under Code
Section 409A and Treasury Regulation Section 1.409A-1(b)(4) or a limited payment
under Treasury Regulation Section 1.409A-1(b)(9)(v)(D) will not be made before
the date immediately after the expiration of the six-month period following the
date of termination or, if earlier, the date of Eligible Employee’s




--------------------------------------------------------------------------------




death, if the Eligible Employee is a Specified Key Employee as of the Eligible
Termination. Payments to which the Eligible Employee otherwise would be entitled
during the first six months following an Eligible Termination (the “Six-Month
Delay”) will be accumulated and paid on the first day of the seventh month
following the Eligible Termination. Notwithstanding the foregoing, to the
maximum extent permitted under Code Section 409A and Treasury Regulation Section
1.409A-1(b)(9)(iii), during the Six-Month Delay and as soon as practicable after
satisfaction of Section 2.2 of this Plan, the Company will pay the Eligible
Employee an amount equal to the lesser of (A) the benefits scheduled to be
provided under the Plan, or (B) two times the lesser of (1) the maximum amount
that may be taken into account under a qualified plan pursuant to Code Section
401(a)(17) for the year in which the Eligible Termination occurs, and (2) the
sum of the Eligible Employee’s annualized compensation based upon the annual
rate of pay for services provided to the Company for the Eligible Employee’s
taxable year preceding the taxable year in which the Eligible Termination
occurs; provided that amounts paid under this sentence will count toward, and
will not be in addition to, the total payment amount required to be made to the
Eligible Employee by the Company under the Plan.
2.6    Notwithstanding any provision herein to the contrary, the Participating
Company may, in its sole discretion, accelerate the payment of an Eligible
Employee’s benefit to the extent permitted under the Treasury Regulations
promulgated under Code Section 409A. No Eligible Employee shall have any
election, direct or indirect, with respect to any such acceleration.
SECTION 3
AMENDMENT AND TERMINATION
3.1    The Company reserves the right to terminate the Plan on behalf of any or
all Participating Companies at any time and without any further obligation by
action of the Compensation & Benefits Committee, or such other person or persons
to whom the Board properly delegates such authority. Employees do not vest in
this benefit. Any other Participating Company may cease participation in the
Plan by action of its board of directors or such other person or persons to whom
such board properly delegates such authority.
3.2    The Company shall have the right to modify or amend the terms of the Plan
at any time, or from time to time, to any extent that it may deem advisable by
action of the Board, the Compensation & Benefits Committee, the Plan Benefits
Committee or such other person or persons to whom the Board or either of the
Committees properly delegates such authority. Any amendment shall be effective
only to the extent of each such delegee’s delegated authority and then only to
the extent such amendment does not cause the terms of the Plan or any benefit
hereunder to violate the provisions of Code Section 409A or Section 1.409A of
the Treasury Regulations.
3.3    All modifications of or amendments to the Plan shall be in writing.
SECTION 4
ADMINISTRATION OF THE PLAN
4.1    The Named Fiduciaries shall severally and not jointly have authority to
control and manage the operation and administration of the Plan and to manage
and control its assets.
4.2    The Named Fiduciaries may from time to time allocate fiduciary
responsibilities among themselves and may designate persons other than Named
Fiduciaries to carry out fiduciary




--------------------------------------------------------------------------------




responsibilities under the Plan, and such persons shall be deemed to be
fiduciaries under the Plan with respect to such delegated responsibilities.
Fiduciaries may employ one or more persons to render advice with regard to any
responsibility such fiduciary has under the Plan.
4.3    The Named Fiduciaries (and their delegees) shall have the exclusive right
to interpret any and all of the provisions of the Plan and to determine any
questions arising thereunder or in connection with the administration of the
Plan. Any decision or action by the Named Fiduciaries (and their delegees) shall
be conclusive and binding upon all Eligible Employees and all other interested
parties. In all instances the Named Fiduciaries (and their delegees) shall have
complete discretionary authority to determine eligibility for participation and
benefits under the Plan, and to construe and interpret all provisions of the
Plan and all documents relating thereto including, without limitation, all
disputed and uncertain terms. All deference permitted by law shall be given to
such constructions, interpretations and determinations.
4.4    Any action to be taken by a Named Fiduciary shall be taken by a majority
of the members of the Named Fiduciary at a meeting or by written instrument
approved by such majority in the absence of a meeting. A written resolution or
memorandum signed by one member of the Named Fiduciary and the secretary of such
Named Fiduciary shall be sufficient evidence to any person of any action taken
pursuant to the Plan. Notwithstanding the foregoing, if the Company’s by-laws or
charter require an alternate method for approval of any action, the method
required pursuant to the by-laws or charter shall be followed.
4.5    Any person, corporation or other entity may serve in more than one
fiduciary capacity under the Plan.
4.6    The Company shall indemnify all directors, officers, fiduciaries and
employees of a Participating Company, or their heirs and legal representatives,
against all liability and reasonable expense, including counsel fees, related to
any matter or action arising in connection with or pursuant to this Plan, to the
greatest extent permitted by the Company's charter, by-laws and applicable law.
SECTION 5
MISCELLANEOUS
5.1    Neither the establishment of the Plan nor any action of a Participating
Company, the Compensation & Benefits Committee, the Plan Benefits Committee, the
Plan Administration Committee or any fiduciary shall be held or construed to
confer upon any person any legal right to continue employment with a
Participating Company or to receive any benefits under the Plan. Each
Participating Company expressly reserves the right to discharge any employee
whenever the interest of such Participating Company, in its sole judgment, may
so require, without any liability on the part of such Participating Company, the
Compensation & Benefits Committee, the Plan Benefits Committee, the Plan
Administration Committee, or any fiduciary.
5.2    Benefits payable under the Plan shall be paid out of the general assets
of a Participating Company. No Participating Company need fund the benefits
payable under this Plan; however, nothing in this Section 5.2 shall be
interpreted as precluding any Participating Company from funding or setting
aside amounts in anticipation of paying such benefits, so long as any such
arrangement complies with Code Section 409A. Any benefits payable to an Eligible
Employee under this Plan shall represent an unsecured claim by such Eligible
Employee against the general assets of the Participating Company that employed
such Eligible Employee.    




--------------------------------------------------------------------------------




5.3    A Participating Company shall deduct from the amount of any severance
benefits payable hereunder the amount required by law to be withheld for the
payment of any taxes and any other amounts properly to be withheld.
5.4    Benefits payable under the Plan shall not be subject to assignment,
alienation, transfer, pledge, encumbrance, commutation or anticipation by the
Eligible Employee. Any attempt to assign, alienate, transfer, pledge, encumber,
commute or anticipate Plan benefits shall be void.
5.5    This Plan shall be interpreted and applied in accordance with the laws of
the State of New Jersey, except to the extent superseded by applicable federal
law. All references to statutory provisions and related regulatory provisions
used herein shall include any similar or successor provisions. The exclusive
jurisdiction and venue for any disputes arising under, or any action brought to
enforce (or otherwise relating to), this Plan shall be exclusively in the courts
in the State of New Jersey, including the Federal Courts located therein.
5.6    This Plan will be of no force or effect to the extent superseded by
foreign law.
5.7    This Plan is intended to comply with Code Section 409A and the
interpretative guidance thereunder, including the exceptions for short-term
deferrals, separation pay arrangements and reimbursements, and shall be
administered accordingly. The Plan shall be construed and interpreted with such
intent. A right to a series of installment payments under the Plan is to be
treated as a right to a series of separate payments in accordance with Treasury
Regulation Section 1.409A-2(b)(2)(iii). The Company, the Board, the Compensation
& Benefits Committee, the Plan Administration Committee, the Plan Benefits
Committee and the Participating Companies make no representations that the Plan,
the administration of the Plan, or the benefits hereunder comply with Code
Section 409A. If an operational failure occurs with respect to Code Section
409A, any affected Eligible Employee shall fully cooperate with the Company to
correct the failure, to the extent possible, in accordance with any correction
procedure established by the Internal Revenue Service.
5.8    This Plan supersedes any and all prior severance arrangements, policies,
plans or practices of the Company and of any Participating Company (whether
written or unwritten). Notwithstanding the preceding sentence, the Plan does not
affect the severance provisions of any written individual employment contracts
or written agreements between an Eligible Employee and a Participating Company,
nor does it affect any Retirement Benefits. Benefits payable under the Plan
shall be offset by any other severance or termination payment or pay in lieu of
notice of termination made by a Participating Company including, but not limited
to, amounts paid pursuant to any agreement, plan, policy or law.


* * * *
Schedule A
This Schedule A is applicable to Eligible Employees covered by Section 1.6 of
the Plan. An Eligible Employee entitled to benefits hereunder shall, subject to
Section 2 of the Plan, receive the following:
1. Salary Continuation.




--------------------------------------------------------------------------------




(a)    If the Eligible Employee incurs an Eligible Termination, he or she shall
be eligible for Salary continuation, payable pursuant to the Company’s normal
payroll practices, through the Salary Continuation Period, as defined in this
paragraph 1.


(b)    If the Eligible Employee incurs an Eligible Termination for any reason
other than unsatisfactory performance, he or she shall have a "Salary
Continuation Period" based on the Eligible Employee's Years of Service and
Salary in accordance with the following table:


 
YEARS OF SERVICE
ANNUAL BASE SALARY
LESS THAN 5
5-9
10 AND ABOVE
         UNDER $100,000
8 weeks
16 weeks
24 weeks
$100,000 TO $149,999
16 weeks
24 weeks
32 weeks
$150,000 TO $199,999
24 weeks
32 weeks
40 weeks
$200,000 TO $299,999
32 weeks
40 weeks
48 weeks
$300,000 AND ABOVE
40 weeks
48 weeks
52 weeks



(c)    If the Eligible Employee incurs an Eligible Termination by reason of
unsatisfactory performance, he or she shall have a "Salary Continuation Period"
based on the Eligible Employee's Years of Service and Salary in accordance with
the following table:
 
YEARS OF SERVICE
ANNUAL BASE SALARY
LESS THAN 5
5-9
10 AND ABOVE
         UNDER $100,000
4 weeks
8 weeks
12 weeks
$100,000 TO $149,999
8 weeks
12 weeks
16 weeks
$150,000 TO $199,999
12 weeks
16 weeks
20 weeks
$200,000 TO $299,999
16 weeks
20 weeks
24 weeks
$300,000 AND ABOVE
20 weeks
24 weeks
26 weeks





(d)    Notwithstanding the foregoing, in no case shall the Salary Continuation
Period extend beyond the New Employment Date, as defined below.
2. New Employment.
(a)    The Eligible Employee shall have a "New Employment Date" as of the first
date during the Salary Continuation Period that he or she commences performing
services, or expands the




--------------------------------------------------------------------------------




scope or amount of services performed, for any Participating Company or any
other entity, whether or not related to the Company. An Eligible Employee who
continues to perform services for an entity other than a Participating Company
that he or she performed while employed by the Participating Company will not be
deemed to have a New Employment Date unless and until he or she expands the
scope or amount of those services. To "perform services" means to perform any
personal services for remuneration, compensation or reward as an employee,
consultant, owner, partner, associate, agent or otherwise on behalf of any
person, principal, partnership, firm or corporation (or any other legal entity)
or as a sole proprietor. For purposes of clarity, acceptance of Retirement
Benefits does not, in and of itself, cause an Eligible Employee to have a New
Employment Date.
(b)    The Eligible Employee shall periodically certify to the Company that he
or she has not had a New Employment Date. Such certification must be delivered
in writing to the Senior Human Resources Leader for North America each calendar
quarter during the Salary Continuation Period, beginning with the first calendar
quarter that ends on or after the date of termination. Failure to make the
certification within five (5) business days of the end of each calendar quarter
will result in the permanent discontinuation of the benefits described in
paragraph 1 (salary continuation), paragraph 3 (welfare benefit continuation),
and paragraph 4 (annual bonus payment).
(c)    Within five (5) business days of any New Employment Date, the Eligible
Employee shall provide written notice to the Company setting forth (i) the New
Employment Date, and (ii) the name, address, and telephone number of the new
employer. The notice must be delivered to the Senior Human Resources Leader for
North America or such other leader as may be designated from time to time by the
Company’s chief human resources officer. An Eligible Employee who provides
timely notice of his or her New Employment Date and who does not otherwise
breach this Agreement shall be eligible to receive a New Employment Notification
Bonus, defined below, but only if he or she is not employed by the Company or
any Participating Company.
(d)    The New Employment Notification Bonus (i) shall be equal to fifty percent
(50%) of the remaining Salary continuation payments to which the Eligible
Employee would have been entitled after the New Employment Date had he or she
not had a New Employment Date, and (ii) shall be paid in equal installments on
the respective dates that such remaining Salary continuation payments would have
been made. The New Employment Notification Bonus payments shall be offset, in
such manner as the Plan Administration Committee shall determine, by any Salary
continuation payments paid to the Eligible Employee after the New Employment
Date.
(e)    If the Eligible Employee fails to timely notify the Participating Company
of his or her New Employment Date, he or she will immediately (i) forfeit any
and all rights under the Plan to Salary continuation and welfare benefit
continuation through the Salary Continuation Period and (ii) repay to the
Participating Company an amount equal one hundred percent (100%) of the Salary
continuation payments he or she received after the New Employment Date, plus
fifty percent (50%) of the Salary continuation payments he or she received on or
before the New Employment Date. In addition, such Eligible Employee shall pay
the reasonable costs and attorneys' fees of the Company or any Participating
Company in bringing an action to enforce the rights of repayment described in
this subparagraph 2(e).
3. Welfare Benefit Continuation. Medical and dental insurance benefits shall be
provided through the end of the month that includes the last day of the Salary
Continuation Period at the levels in effect for the Eligible Employee
immediately prior to termination of employment but in no event shall such
medical and dental insurance benefits be maintained longer than 18 months or at
a level greater than as is in effect for active employees generally during the
Salary Continuation




--------------------------------------------------------------------------------




Period, provided that the Eligible Employee shall pay the employee portion of
any required premium payments at the level in effect for employees generally of
the Participating Company for such benefits. For purposes of determining an
Eligible Employee's entitlement to continuation coverage as required by Title I,
Subtitle B, Part 6 of ERISA, such employee's 18‑month or other period of
coverage shall commence on the first of the month following the last day of the
Eligible Employee's Salary Continuation Period. Life insurance coverage shall
cease as of the date of termination of employment.
4. Annual Bonus Payment. Subject to the provisions of this paragraph 4, a cash
bonus for the calendar year of termination may be paid in the event the Eligible
Employee was employed by a Participating Company for at least six full months
during such year and the Eligible Employee participated in The D&B Annual Bonus
Plan (the "Annual Incentive Plan") immediately prior to termination of
employment. In such event, the Eligible Employee shall receive a bonus in an
amount equal to the actual bonus which would have been payable under the Annual
Incentive Plan had such employee remained employed through the end of the year
of such termination multiplied by a fraction the numerator of which is the
number of full months he or she was eligible for the Annual Incentive Plan while
employed during the calendar year of termination and the denominator of which is
12. Such bonus shall be payable at the time otherwise payable under the Annual
Incentive Plan had employment not terminated, but no later than the 15th day of
the third month following the end of the Eligible Employee’s taxable year (or
the Participating Company’s taxable year, if later) during which the termination
of employment occurred). Notwithstanding the foregoing, no amount shall be paid
under this paragraph 4 in the event the Eligible Employee incurred an Eligible
Termination by reason of unsatisfactory performance. The foregoing provisions of
this paragraph 4 shall be appropriately modified in the case of any plan not on
a calendar year basis.
5. Death. Upon the death of an Eligible Employee during the Salary Continuation
Period, the benefits described in paragraph 1 (salary continuation) and
paragraph 4 (annual bonus payment) of this Schedule shall continue to be paid to
his or her estate, as applicable, at the time or times otherwise provided for
herein.
6. Equity. The Eligible Employee's unvested rights in any stock options,
restricted stock or other equity in the Company or any of its affiliates shall
be immediately forfeited upon the termination of an Eligible Employee's
employment. All vested rights in any stock options or other equity shall be
governed by the applicable plan documents and/or agreements governing such
equity.
7. Other Benefits. The Eligible Employee shall be eligible for such outplacement
services during the Salary Continuation Period as shall be provided by the
Participating Company. Unless expressly stated in this Plan to the contrary, all
other benefits shall terminate upon the termination of the eligible Employee's
employment with the Company.
8. No Further Benefits, Etc. Following an Eligible Employee's termination of
employment, no further grants, awards, contributions, accruals or continued
participation (except as otherwise provided for herein) shall be made to or on
behalf of such employee under any plan or program maintained by a Participating
Company including, but not limited to, any annual incentive plan, any stock
incentive plan or any qualified or nonqualified retirement, profit sharing,
stock option, restricted stock, perquisite, or other benefit plan of the Company
or any of its affiliates.




--------------------------------------------------------------------------------




Exhibit 1


SEVERANCE AND RELEASE AGREEMENT


THIS MEMORANDUM OF AGREEMENT (this “Agreement”) is made by and between
__________________ (hereinafter referred to as "Employee") and Dun & Bradstreet,
Inc. (“D&B”).
Recitals
This Agreement is based on the following:
A.    Employee has been employed by D&B since the date specified on the
Appendix.
B.    The parties wish to enter into an agreement providing for the termination
of Employee’s employment and the resolution of any differences that have or
could arise between them.
In consideration of the promises and mutual covenants set forth in this
Agreement and of the actions taken pursuant to this Agreement, and in full
settlement of any claims Employee has or could have against D&B arising out of
Employee's employment and its termination, the parties agree as follows:
Terms
1.    Termination of employment. As of the Termination Date specified on the
Appendix, Employee’s employment with D&B will terminate. Regardless of whether
Employee accepts this Agreement, Employee will be paid all earned salary and, in
accordance with existing policy, all earned and unused vacation time. Employee
is expected to settle all outstanding travel, entertainment and business
expenses and/or advances by not later than two (2) weeks after Employee’s
termination.
2.    Career Transition Plan. The benefits described in paragraphs 3, 4, 6 and 7
herein shall be provided pursuant to, and only to the extent permitted under,
the Dun & Bradstreet Career Transition Plan, and only if Employee timely
executes this Agreement and does not timely revoke it.
3.    Salary Continuation. For the period from the Termination Date through the
earlier of the New Employment Date or the Last Day of Restriction Period
specified on the Appendix, Employee will receive Salary Continuation in the
amount specified on the Appendix. This will be paid on D&B’s normal payroll
schedule starting on the first payroll date following the Effective Date of this
Agreement.
4.    Bonus and incentive compensation. Employee will receive such bonus and
other incentive compensation as is specified on the Appendix.
5.    Payroll taxes. The gross compensation specified in this Agreement will be
paid less applicable payroll withholding and deductions, i.e., federal and state
income taxes, Social Security, benefits, etc.
6.    Medical and dental coverage. For the period from the Termination Date
through the earlier of the New Employment Date or the Last Day of Restriction
Period, Employee and Employee’s eligible dependent(s) will continue to be
covered by D&B's medical and dental plans,




--------------------------------------------------------------------------------




as each may be amended or supplemented from time to time for D&B employees.
Eligibility for COBRA coverage will begin after such medical and dental coverage
ends. Employee's coverage under D&B's life insurance plan shall cease as of the
Termination Date.
7.    Stock options. From and after the Termination Date, Employee will not be
eligible for or receive any additional stock option or other long-term incentive
compensation grants. Previously granted stock options or other long-term
incentive compensation grants will be governed by the terms of the applicable
plan(s) under which they were granted.
8.    No other payments or benefits. Payments to Employee provided for under
this Agreement are in lieu of, and Employee waives any and all rights Employee
may have to receive, any other severance payments or any other payments or
compensation to which Employee may now be or later become entitled upon
termination of employment, except for retirement benefits and medical and dental
insurance benefits.
9.    New Employment Date. Employee will have a "New Employment Date" as of the
first date between the Termination Date and the Last Day of Restriction Period
that he or she commences performing services, or expands the scope or amount of
services performed, for any entity, including D&B or any of its parent,
divisions, subsidiaries, affiliates, or partnerships (“D&B Related Companies”)
or any other entity (whether or not such entity is in competition with D&B or
any D&B Related Company). An Employee who continues to perform for any other
entity services that he or she performed for such entity while employed by D&B
or any D&B Related Company will not have a New Employment Date unless and until
he or she expands the scope or amount of those services. To "perform services"
means to perform any personal services for remuneration, compensation or reward
as an employee, consultant, owner, partner, associate, agent or otherwise on
behalf of any person, principal, partnership, firm or corporation (or any other
legal entity) or as a sole proprietor.
10.    Quarterly certification. Employee will periodically certify to D&B that
he or she has not had a New Employment Date. The certification must be delivered
in writing to the Senior Human Resources Leader for North America in each
calendar quarter that ends between the Termination Date and the Last Day of
Restriction Period. Failure to make the certification within five (5) business
days of the end of each calendar quarter will result in the permanent forfeiture
of any and all rights under this Agreement to Salary Continuation, insurance
coverage continuation and an annual bonus payment.
11.    Notice of New Employment. Employee will notify D&B within five (5)
business days of any New Employment Date. Such notice must be delivered in
writing on a Notice of New Employment, delivered to the Senior Human Resources
Leader for North America.
12.    Failure to Provide New Employment Notice. If the Employee fails to timely
provide a Notice of New Employment to notify D&B of his New Employment Date, he
shall immediately (i) forfeit any and all rights to Salary Continuation and
benefit continuation through the Salary Continuation Period and (ii) repay an
amount equal one hundred percent (100%) of the Salary Continuation payments he
received on or after the New Employment Date, plus fifty percent (50%) of the
Salary Continuation payments he received prior to the New Employment Date. In
addition, the Employee shall pay the reasonable costs and attorneys' fees of D&B
or any D&B Related Company in bringing an action to enforce the rights of
repayment described in this paragraph 12.
13.    New Employment notification bonus. Although Employee is not eligible for
any salary continuation payments after the New Employment Date, D&B will pay to
Employee an amount




--------------------------------------------------------------------------------




equal to fifty percent (50%) of the total Salary Continuation, if any, to which
Employee otherwise would have been entitled under paragraph 3 between the New
Employment Date and the Last Day of Restriction Period. This New Employment
notification bonus will be paid in equal installments on the same dates that the
Salary continuation payments would have been made. The bonus will be reduced by
the Salary Continuation payments, if any, paid to the Employee after the New
Employment Date. Notwithstanding the foregoing, the Employee shall not be
eligible to receive the New Employment notification bonus, if Employee's new
employment is as an employee of D&B or any D&B Related Company, or if Employee
breaches this Agreement or any other agreement with D&B or any D&B Related
Company.
14.    No competition during Restriction Period. From the Termination Date
through the Last Day of Restriction Period, unless Employee has first obtained
the written consent of D&B’s Chief Executive Officer or General Counsel,
Employee will not perform any work for, consult (for compensation or otherwise)
with, or obtain or maintain any ownership (other than as a less than 5%
stockholder in a public corporation) in, any corporation, partnership or other
business entity (including, but not limited to, those businesses on the
Principal Competitor List attached as Exhibit A) that (i) competes with D&B or
any D&B Related Company in a field of business activity in which Employee has
been primarily engaged on behalf of D&B or in which Employee has considerable
knowledge as a result of his employment by D&B; or (ii) provides consulting
services to prospects or customers of D&B or any D&B Related Company concerning
their reduced use of products and services offered by D&B or any D&B Related
Company (including, but not limited to, Credit Advisors, Inc., and The Kreller
Group). However, if Employee is employed by D&B or any D&B Related Company
primarily in the State of California or any other state that prohibits covenants
not to compete, then this paragraph 14 shall not apply.
15.    No recruitment or solicitation during Restriction Period. From the
Termination Date through the Last Day of Restriction Period, and except as
otherwise provided for in writing, Employee will not recruit or solicit any
customers of D&B or any D&B Related Company to become customers of any business
entity that competes with any of the businesses owned or operated by D&B or any
D&B Related Company. In addition, Employee will not recruit or solicit any
employee of D&B or any D&B Related Company to leave D&B or any D&B Related
Company to work with or for Employee or with or for another by whom Employee is
employed, without first obtaining the written consent of D&B’s Chief Executive
Officer or General Counsel.
16.    No public statement. From the Termination Date through the Last Day of
Restriction Period, Employee will not originate any public written or oral
statement, news release, or other public announcement or publication, relating
to Employee’s employment by D&B or relating to D&B, any D&B Related Company, or
any of their customers, personnel, or agents, without first obtaining the
written consent of D&B’s Chief Executive Officer or General Counsel, except that
Employee may disclose the fact that Employee was employed by D&B to prospective
employers and recruiters. Except as permitted in this Agreement, Employee also
will not use in any public written or oral statement, news release, or other
public announcement or publication the indicia or name of D&B, any D&B Related
Company, or any of their customers, personnel, or agents, without first
obtaining the written consent of Chief Executive Officer or General Counsel.
17.    Nondisclosure; return of property. Employee will not at any time directly
or indirectly disclose any confidential information, records, data, formulae,
specifications or other trade secrets owned by D&B or any D&B Related Company to
any person or entity or use any such information. All records, files, drawings,
documents, models, disks, equipment and the like relating to the business of D&B
or any D&B Related Company that Employee prepared or used or came




--------------------------------------------------------------------------------




in contact with during Employee’s employment by D&B will be and remain the sole
property of D&B or the D&B Related Company. Employee warrants that as of the
Termination Date all such property will have been returned to D&B or the D&B
Related Company and that Employee will not retain any such property. In
addition, Employee will turn over to D&B all documents (including without
limitation paper documents, audiotapes, videotapes and other recording media, as
well as all copies and transcripts of those documents) that contain matters of
or relating to D&B, any D&B Related Company, or their affairs or employees.
18.    No re-employment. Except as provided herein, in exchange for the
consideration set forth in this Agreement, and in order to avoid any future
claim of retaliation, Employee forsakes any right to be re-employed by D&B or
any D&B Related Company and will not apply for or accept reinstatement or
employment at any time in the future with D&B or any D&B Related Company.
However, should D&B or a D&B Related Company waive the provisions of this
paragraph and employ Employee during the time Employee is receiving benefits
hereunder, then upon rehire such benefits will cease and Employee will not be
entitled to further payments. D&B or a D&B Related Company may rely on this
paragraph in determining to refuse to employ Employee and/or declining to
consider any application for employment that conflicts with this paragraph.
19.    Cooperation. Employee agrees to cooperate upon the reasonable request of
D&B or any D&B Related Company, in assisting with (i) investigating, prosecuting
or defending any claim, (ii) responding to or preparing for any government
audit, investigation or inquiry that, in either case, relates in any manner to
Employee’s employment with D&B, or (iii) other matters that are of significant
business need to D&B that relate in any manner to Employee’s employment with
D&B. D&B will reimburse Employee for reasonable and necessary out of pocket
expenses Employee may incur in connection with such cooperation.
20.    Release of claims.
a.    Employee, for himself or herself and for Employee’s family,
representatives, successors and assigns, releases and forever discharges D&B,
all D&B Related Companies, and their respective representatives, successors,
assigns, directors, officers, employees, attorneys, agents, and trustees or
administrators under any Dun & Bradstreet plans (the “Released Parties”) from
any and all claims, demands, debts, damages, injuries, actions or rights of
action of any nature whatsoever, whether known or unknown, that Employee had or
now has or may have against the Released Parties from the beginning of
Employee’s employment with D&B or any D&B Related Company to and including the
Effective Date of this Agreement, on account of, or arising out of, any matter
related to Employee’s employment with D&B or any D&B Related Company or
termination of such employment (the “Released Claims”). The Released Claims
include, but are not limited to, all rights, claims, and causes of action under
(as amended) Title VII of the Civil Rights Act of 1964, 42 U.S.C. section 1981,
the Employee Retirement Income Security Act, the Age Discrimination in
Employment Act of 1967 (“ADEA”), The Americans with Disabilities Act, the Family
and Medical Leave Act, and (when applicable), the New York State and City Human
Rights laws, the New Jersey Law Against Discrimination, the New Jersey Family
Leave Act, the New Jersey Equal Pay Act, the New Jersey Conscientious Employee
Protection Act, and the California Fair Employment and Housing Act, any other
local, state or federal law, including but not limited to laws related to
discrimination or wrongful termination, any implied or express contract of
employment, whether oral or written, and/or any claim arising under common law.
The Released Claims also include any and all wage and hour related claims to the
maximum extent permitted by federal and state law arising out of or in any way
connected with Employee’s employment with D&B or any D&B Related Company,
including but not limited to, claims under the the Massachusetts Payment




--------------------------------------------------------------------------------




of Wages Act (Massachusetts General Laws Chapter 149 section 148 and 150), the
Massachusetts Overtime regulations (Massachusetts General Laws Chapter 151
section 1A and 1B), the Massachusetts Meal Break regulations (Massachusetts
General Laws Chapter 149 sections 100 and 101) and any other claims under any
federal or state law for unpaid or delayed payment of wages, overtime, bonuses,
commissions, incentive payments or severance, missed or interrupted meal
periods, interest, attorneys’ fees, costs, expenses, liquidated damages, treble
damages or damages of any kind to the maximum extent permitted by law.
b.    The Released Claims, however, do not include (i) any claim arising from a
breach of this Agreement by D&B; or (ii) any claim that may not be waived by
private agreement without governmental or judicial supervision.
c.    Employee’s release of claims also does not bar Employee from filing a
charge or complaint with the Equal Employment Opportunity Commission or an
analogous state agency or assisting such an agency in its investigation of a
charge or complaint of discrimination, but it does bar Employee from recovering
monetary damages or other relief from the Released Parties in an individual,
class, or governmental agency action covering any of the Released Claims.
d.    The Released Claims include all such claims whether known or unknown by
Employee. Where applicable, Employee therefore waives the protection of
California Civil Code section 1542 or any other analogous statute or principle
of law. Section 1542 states:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known to him or her must have materially affected his or her settlement with
the debtor.
e.    If Employee brings any action, law suit or proceeding (“Action”) based on
a Released Claim (other than an ADEA claim), then within ten (10) days of D&B’s
written demand, Employee will return to D&B the value of the severance benefits
received by Employee under this Agreement, regardless of the outcome of the
Action, and will pay to D&B all of its reasonable attorneys’ fees and costs
incurred in the Action (including any appeals resulting from the Action), if D&B
prevails in the action.
f.    If Employee’s release of ADEA claims is found to be invalid, D&B will be
entitled, to the extent not prohibited by law, to set-off, recoupment, or
restitution of the value of the severance benefits received by Employee under
this Agreement.
21.    Confidentiality of Agreement. Employee will forever refrain from
disclosing to any third party or other entity the fact of this Agreement, and
further will keep the terms of this Agreement confidential and not disclose same
to any third party, except Employee may (i) do so pursuant to a court order or
other valid governmental authority, and (ii) disclose the fact and nature of the
restrictive covenants contained in this Agreement to prospective employers. If,
pursuant to a court order or other governmental authority, Employee may be or is
required to disclose all or any portion of this Agreement, Employee will
immediately so notify D&B and D&B will be given the right to intercede with such
court or governmental entity to seek to prevent or limit the extent of
disclosure. Employee's attorneys, spouse and financial advisors will not be
deemed to be third parties for purposes of this paragraph.
22.    Taxation and Indemnification. Employee acknowledges and represents that
he has relied on the advice of persons of his own choosing regarding the
taxability of the payments to be paid under this Agreement. Employee further
acknowledges and agrees that D&B has made no representations to him regarding
the tax consequences of any amounts to be received by him




--------------------------------------------------------------------------------




pursuant to this Agreement. Employee agrees to pay federal, state or local
taxes, if any, which are required by law to be paid with respect to any funds
Employee receives or that are paid on Employee’s behalf pursuant to this
Agreement but not any employer share of FICA, Medicare or
unemployment/disability contributions which may be required by a government
agency. Other than as to any employer share of FICA, Medicare or
unemployment/disability contributions which may be required by a government
agency, Employee agrees to defend, indemnify and hold D&B harmless from any
claims, demands, penalties, interest, deficiencies, levies, assessments,
executions, judgments or recoveries by any governmental entity against D&B for
any amounts claimed due on account of this Agreement, or pursuant to any claims
made under any federal, state or local tax law.
23.    Remedies in event of breach. Except as separately provided by this
Agreement with respect to Employee’s release of claims, in the event of a breach
of this Agreement by Employee, D&B or any D&B Related Company will be entitled
to recover from Employee any damages, costs, and expenses D&B may incur
(including court costs, judgments, attorneys' fees, and all other costs and
expenses, taxable or otherwise) in defending against, or seeking or obtaining an
abatement of or an injunction against, such action or proceeding, or in
establishing or maintaining the applicability or validity of any provision of
this Agreement. In the event of such breach by Employee, D&B, at its option, may
(i) seek specific performance of this Agreement, or (ii) seek return of all
monies paid and the value of all benefits provided pursuant to this Agreement as
of the date of such breach, and D&B will be relieved of all future payments and
obligations provided for under this Agreement.
24.    Accord and satisfaction. The parties expressly understand and agree that
this Agreement is in full accord, satisfaction and discharge of any and all
claims Employee has or could have against D&B or any D&B Related Company arising
out of Employee's employment by D&B or any D&B Related Company and the
termination of that employment, and that this Agreement has been executed with
the express intention of extinguishing all obligations and all claims and rights
that Employee has or could assert against D&B or any D&B Related Company, except
as expressly provided for herein.
25.    No admission. The parties acknowledge that this Agreement has been
executed in connection with the compromise and settlement of possible claims and
that this Agreement and the actions taken pursuant to this Agreement do not
constitute an acknowledgment or admission on the part of either party of
liability for any matter or precedent upon which liability may be asserted.
Nothing contained in this Agreement will prevent either party from enforcing its
rights under this Agreement if it is breached by the other party. Without
limiting the generality of the foregoing, the execution of this Agreement should
not be construed as an admission by either party that it has violated any
federal, state or local statute, law, rule, regulation or ordinance of any
nature whatsoever or that it has acted improperly with regard to the other, and
that the execution of this Agreement does not violate any federal, state or
local statute, law, rule, regulation or ordinance of any nature whatsoever.
26.    No third-party beneficiary where not so provided. Except as expressly
stated in this Agreement, the parties do not intend to make any person or entity
who is not a party to this Agreement a beneficiary of this Agreement, and this
Agreement should not be construed to be made for the benefit of any person or
entity not expressly provided for in this Agreement. If Employee dies prior to
payment of all of the payments and benefits provided for in this Agreement, then
the remaining payments will be paid to Employee’s estate.
27.    Employee’s acknowledgment. Employee acknowledges that:




--------------------------------------------------------------------------------




a.    Employee has had a period of at least twenty-one (21) days within which to
consider whether to sign this Agreement, although Employee is free to sign this
Agreement at anytime during that 21-day period, except that Employee may not
accept this Agreement prior to the time that Employee’s employment with D&B
terminates.
b.    Employee has a period of seven (7) days from the date that Employee signs
this Agreement within which to revoke it. This Agreement will not become
effective or enforceable until the expiration of this seven (7) day revocation
period without a timely revocation, at which time will be the Agreement’s
“Effective Date.”
c.    Employee is advised to consult with an attorney about this Agreement at
Employee’s own expense.
d.    Employee fully understands the terms and contents of this Agreement and
voluntarily, knowingly and without coercion is entering into this Agreement.
e.    Employee has been provided electronic access to the summary plan
description that outlines the benefits Employee is entitled to under The Dun &
Bradstreet Career Transition Plan and is aware of Employee’s rights, privileges,
and obligations under such plan.
28.    Severability. If, for any reason, any one or more of the provisions of
this Agreement is held or deemed to be inoperative, unenforceable or invalid by
a court of competent jurisdiction in a particular case or in all cases, that
circumstance will not have the effect or rendering the provision(s) invalid in
any other case, or rendering any other provisions of this Agreement inoperative,
unenforceable or invalid. If, however, the provisions of any of paragraphs 10
through 12 or 14 through 23 are held or deemed unenforceable or invalid as to
Employee, and Employee thereafter ceases to abide by the provision(s), then D&B
will have the right to declare this Agreement null and void and will have no
further payment obligations under paragraph 3 or 4.
29.    Governing law. This Agreement will be construed in accordance with the
laws of the State of New Jersey or federal law as applicable.
30.    Notices. All notices to be given under this Agreement must be in writing
sent by certified or registered mail or overnight delivery service with receipt
acknowledged and addressed to:
If to D&B, to:
Dun & Bradstreet, Inc.
103 JFK Parkway
Short Hills, NJ 07078
Attn: Leader - Human Resources
with a copy to:
Dun & Bradstreet, Inc.
103 JFK Parkway
Short Hills, NJ 07078
Attn: General Counsel
If to Employee, to the address shown on the Appendix.
Notices will be deemed given when received.




--------------------------------------------------------------------------------




31.    Entire agreement. This Agreement constitutes the entire agreement of the
parties and all prior negotiations or representations are merged into this
Agreement or replaced by it, except to the extent Employee has an obligation to
repay to the Company advanced but unearned commissions (a “Deficit Balance”).
Employee’s obligation to repay the Company any outstanding Deficit Balance
survives this Agreement. Other than the foregoing discussion concerning any
Deficit Balance, the parties understand and agree that there are no oral or
written agreements binding between them that modify this Agreement and that they
are not relying on any promises or representations made by or on behalf of the
other party, except as expressly set forth in this Agreement. Nothing herein
shall supersede Employee’s obligations, or D&B’s rights, under the Detrimental
Conduct Agreement previously entered into between Employee and D&B, if any. This
Agreement may be executed in counterparts, each being deemed an original.


Employee and D&B, by its duly authorized agent, hereby execute this Agreement.
EMPLOYEE: _____________________        DUN & BRADSTREET, INC.


________________________________        By:                    


Date:                             Name:                 


Date:                    


Witness as to Employee:                Attest as to D&B:


By:                            By:                    


Name:                         Name:                 


Date:                            Date:        




--------------------------------------------------------------------------------




Appendix


Summary of Benefit Entitlements


Employment Date:    ______________________________


Termination Date:    ______________________________


Position from which terminated:                ______________________________


Salary Continuation:                    $_________ per week for ____ weeks
(annual rate of $_____; to be paid on D&B’s normal payroll schedule)


Last Day of Restriction Period:                ______________________________
    
Welfare Benefit Continuation:
[LIST NAMES OF MEDICAL AND DENTAL PLANS UNDER WHICH EMPLOYEE COVERED]



Annual Bonus Payment
[x] of the annual bonus

(if eligible)                 


otherwise payable to you at time of normal payment.


[Individual] [Group] Outplacement:
As provided by D&B.



Employee’s Address for Notices:
______________________________

______________________________
______________________________


The description of benefits contained in this Appendix is only a summary and is
subject to the terms and conditions of the Memorandum of Agreement to which it
is attached.
            




